In response to this court's order to show cause why the petition for writ of prohibition should not be dismissed as moot, petitioner filed a motion to dismiss the petition as moot. Accordingly, the order to show cause is discharged, the motion to dismiss the petition is treated as a notice of voluntary dismissal, and the petition is dismissed as moot. Petitioner's motion to strike respondent's response brief is denied as moot.
Petitioner's motion to strike respondent's appendix to the response is denied as moot.